Title: To Thomas Jefferson from Andrew Donnally, 27 March 1781
From: Donnally, Andrew
To: Jefferson, Thomas



Sir
Green Briar 27th. March 1781.

On the 3d. Instant a Party of Indians came to the house of William Meek living at the Mouth of Indian Creek which empties into New River in this County and took him and his Family Prisoners, and burnt his House and Corn. A Party of Men belonging to Capt. Wood’s Company happen’d to be rendezvoused in the Neighbourhood in order to march to join the Troops who are to serve under Genl. Clarke. These with some of the Neighbours pursued the Indians and after a Continued march of near fifty Miles they came up with them killed one Indian and wounded several, recovered all the Prisoners and the Plunder. By the Prisoners we learn that there was 8 Indians and 2 Canadian French in that Party, and they told them (the Prisoners) that another party of twelve more was to Join them at that place where our Men providentially defeated them. Lieut. Woods who Commanded our Party deserves all due praise for his Spirited behaviour and activity on this occasion, and I cannot forbear remarking that had it not been that these men happened to be so Critically imbodied at that Juncture that in all proba[bi]lity those unhappy People wou’d have been carried into Captivity by those merciless Savages. As I was absent when this affair happened Lieut. Colo. Brown ordered so many of the Militia as cou’d be spared to defend those Stations which are most Exposed, and I have since continued them, this I thought myself Authorized to do by your Excellency’s Letter of the 4th. November last; this Naturally leads me to request your Instructions, as to the Victualling of them, the delay which has happened in paying off the expences incurred in this County last year has been so great, and the depreciation of our Money so rapid that no one will freely Credit the Publick for Provision or other Necessaries. There is a considerable Quantity of Corn in this County paid by the Inhabitants in discharge of the Tax on Ennumerated Commodities. I shou’d be glad to know if you think it proper to employ it this way and if so to only remit me such a sum as you may Judge necessary to purchase beef and other Necessaries and without such remittance I am persuaded they cannot be procured.
That part of our Militia which in obedience to your Excellency’s order were to be sent to Genl. Clarke, have gone with much alacrity. But I fear the many delays which retard their marching from the place of rendezvouse will damp their Ardor.
As we are extreamly scarce of Lead in this County and often  obliged to buy at a high price, I wou’d be glad of a Warrant to draw 500 ℔ weight from the lead mines which shall be used with the greatest frugality; as none has hitherto been drawn from thence for the use of this County make me hope that the quantity now required will not be thought extraordinary.
As I am but lately returned home I cou’d not sooner have informed your Excellency of the State of affairs in those parts. I am Sir Your Excellency’s Mo Obedt. Hble Servant,

Andw. Donnally

